CAS EW QE22Z CRD ROKUMmAn 25 Filed 42/1049 pRege tof 1

 

 

    
 

UNITED STATES DISTRICT COU
SOUTHERN DISTRICT OF NEW Y ee
ELECT“-INICALLY FILED

 

 

 

 

 

JOEL RICH AND MARY RICH, DOC F - .
ATE FILED: DEC j | 219.

Plaintiff, D Ml

v. Civil Action No. 18-cv-02223 (GBD)
FOX NEWS NETWORK, LLC, MALIA ORDER FOR ADMISSION OF
ZIMMERMAN, AND ED BUTOWSKY, RISHA ASOKAN

PRO HAC VICE
Defendants.

 

 

The motion of Risha Asokan for admission to practice pro hac vice in the above-
captioned action is granted.

Applicant has declared that she is a member in good standing of the bars of Florida and
the District of Columbia, and that her contact information is as follows:

Risha Asokan
Williams & Connolly LLP
725 Twelfth Street, N.W.

Washington, D.C. 20005

Tel: (202) 434-5864

Fax: (202) 434-5029

rasokan@wc.com

Applicant having requested admission pro hac vice to appear for all purposes as counsel

for defendant Fox News Network, LLC in the above-entitled action;

IT IS HEREBY ORDERED that Applicant is admitted pro hac vice in the above
captioned case in the United States District Court for the Southern District of New York. All

attorneys appearing before this Court are subject to the Local Rules of this Court, including ‘the

Rules governing discipline of attorneys.

Dated: DEC 1 1 2019 Nebeae- Bb. YD ond

HENO E GEORGE B. DANIELS
ED STATES DISTRICT JUDGE

 
